                                         Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 1 of 14


                                  The Cardoza Law Corporation
                              1
                                  Michael F. Cardoza, Esq. (SBN: 194065)
                              2   Mike.Cardoza@cardozalawcorp.com
                                  Lauren B. Veggian, Esq. (SBN: 309929)
                              3
                                  Lauren.Veggian@cardozalawcorp.com
                              4   548 Market St. #80594
                                  San Francisco, CA 94104
                              5
                                  Telephone: (415) 488-8041
                              6   Facsimile: (415) 651-9700
                                  Attorneys for Plaintiff,
                              7
                                  Erica Washington
                              8

                              9
                                                    UNITED STATES DISTRICT COURT
                                                              FOR THE
                          10                      NORTHERN DISTRICT OF CALIFORNIA
                          11
                                   ERICA WASHINGTON;                       Case No.: 3:20-cv-02730
THE CARDOZA LAW CORPORATION




                          12
                                               Plaintiff,                    COMPLAINT FOR DAMAGES
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13
                                                       v.                     DEMAND FOR JURY TRIAL
                          14
                                   THE HERTZ CORPORATION
                          15       and JNR ADJUSTMENT
                          16
                                   COMPANY, INC.;

                          17                   Defendants
                          18      ///
                          19
                                  ///
                          20
                                  ///
                          21

                          22      ///
                          23

                          24

                          25

                          26

                          27

                          28


                                  COMPLAINT FOR DAMAGES
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 2 of 14


                              1                                          INTRODUCTION
                              2   1.   Hertz and their debt collection agency, JNR Adjustment, have hounded and
                              3        continue to pursue Erica Washington for $60 she doesn’t owe – despite being
                              4        informed that she doesn’t owe it.
                              5   2.   ERICA WASHINGTON (“Plaintiff”), by Plaintiff’s attorney, brings this
                              6        action for actual damages, statutory damages, attorneys’ fees, and costs, against
                              7        THE HERTZ CORPORATION and JNR ADJUSTMENT COMPANY,
                              8        INC. for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
                              9        et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt Collection Practices
                          10           Act, California Civil Code § 1788 et seq. (hereinafter “RFDCPA”), both of
                          11           which prohibit debt collectors from engaging in abusive, deceptive and unfair
                          12           practices.
THE CARDOZA LAW CORPORATION




                          13      3.   Plaintiff makes these allegations on information and belief, with the exception
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                          15           which Plaintiff alleges on personal knowledge.
                          16      4.   While many violations are described below with specificity, this Complaint
                          17           alleges violations of the statutes cited in their entirety.
                          18      5.   All violations by Defendants were knowing, willful, and intentional, and
                          19           Defendants did not maintain procedures reasonably adapted to avoid any such
                          20           violations.
                          21      6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                          22           includes all agents, principles, managing agents, employees, officers, members,
                          23           directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                          24           representatives, and insurers of those Defendants named.
                          25                                    JURISDICTION AND VENUE
                          26      7.   Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                          27           that such actions may be brought and heard before “any appropriate United States
                          28           district court without regard to the amount in controversy,” 28 U.S.C. § 1331,


                                  COMPLAINT FOR DAMAGES                                              Page 2 of 14
                                            Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 3 of 14


                              1         which grants this court original jurisdiction of all civil actions arising under the
                              2         laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                              3         claims.
                              4   8.    This action arises out of Defendants’ violations Fair Debt Collection Practices
                              5         Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
                              6         Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
                              7         “RFDCPA”).
                              8   9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                              9         transactions occurred here, Plaintiff resides here, and Defendants transact
                          10            business here.
                          11                                      FDCPA AND RFDCPA
                          12      10. In enacting the FDCPA, Congress found that:
THE CARDOZA LAW CORPORATION




                          13
                                       a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14
                                             collection practices by many debt collectors. Abusive debt collection
                          15
                                             practices contribute to the number of personal bankruptcies, to marital
                          16
                                             instability, to the loss of jobs, and to invasions of individual privacy.
                          17
                                       b.    Existing laws and procedures for redressing these injuries are inadequate to
                          18
                                             protect consumers.
                          19
                                       c.    Means other than misrepresentation or other abusive debt collection
                          20
                                             practices are available for the effective collection of debts.
                          21
                                       d.    Abusive debt collection practices are carried on to a substantial extent in
                          22
                                             interstate commerce and through means and instrumentalities of such
                          23
                                             commerce. Even where abusive debt collection practices are purely
                          24
                                             intrastate in character, they nevertheless directly affect interstate
                          25
                                             commerce.
                          26
                                       e.    It is the purpose of this title to eliminate abusive debt collection practice by
                          27
                                             debt collectors, to insure that those debt collectors who refrain from using
                          28
                                             abusive debt collection practices are not competitively disadvantaged, and


                                  COMPLAINT FOR DAMAGES                                                  Page 3 of 14
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 4 of 14


                              1            to promote consistent State action to protect Consumers against debt
                              2            collection abuses. 15 U.S.C. § 1692.
                              3   11. Similarly, when enacting the RFDCPA, the California Legislature found that:
                              4            The banking and credit system and grantors of credit to consumers
                              5            are dependent upon the collection of just and owing debts. Unfair or
                              6            deceptive collection practices undermine the public confidence
                              7            which is essential to the continued functioning of the banking and
                              8            credit system and sound extensions of credit to consumers. Cal.
                              9            Civil Code § 1788.1(a)(1).
                          10      12. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                          11          plaintiff need not prove intent or knowledge on the part of the debt collector to
                          12          establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
THE CARDOZA LAW CORPORATION




                          13          1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          FDCPA is a strict liability statute that makes debt collectors liable for violations
                          15          that are not knowing or intentional”).
                          16      13. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                          17          judged according to the “least sophisticated debtor” or “least sophisticated
                          18          consumer” standard. Gonzales at 1061. This standard is lower than the
                          19          “reasonable debtor” standard, and is specifically designed to protect consumers
                          20          of below average and sophistication or intelligence. Id. In addition, a plaintiff
                          21          need not even have actually been misled or deceived by the debt collector’s
                          22          communication. Rather, liability depends on whether the hypothetical least
                          23          sophisticated debtor – someone who is uninformed and naïve – would have
                          24          likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755

                          25          F.3d 1109, 1119 (9th Cir. 2014).

                          26                                   INTRADISTRICT ASSIGNMENT

                          27      14. Intradistrict assignment to the SAN FRANCISCO DIVISION is proper because

                          28          this case’s category is not excepted by Civil L.R. 3-2(c) and a substantial part of



                                  COMPLAINT FOR DAMAGES                                              Page 4 of 14
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 5 of 14


                              1       the events or omissions which give rise to the claim occurred in the county of
                              2       SAN FRANCISCO.
                              3                                         PARTIES
                              4   15. Plaintiff is a natural person who resides in the County of San Francisco, State
                              5       of California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                              6       1692a(3) and “Debtor” as that term is defined by California Civil Code §
                              7       1788.2(h).
                              8   16. Defendant The Hertz Corporation (hereinafter “Defendant Hertz”)                is a
                              9       Delaware corporation operating from an address of 8501 Williams Rd, Estero, FL
                          10          33928, and is a “Debt Collector” as that term is defined by Cal. Civ. Code §
                          11          1788.2(c) because it is a person who, in the ordinary course of business, regularly,
                          12          on behalf of that person or others, engages in debt collection. It operates its
THE CARDOZA LAW CORPORATION




                          13          business and attempts to collect debts from consumers in virtually every state,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          including consumers in the State of California. It was acting as a debt collector as
                          15          to the allegedly delinquent consumer debt it attempted to collect from Plaintiff.
                          16      17. Defendant JNR Adjustment Company, Inc. (hereinafter “Defendant JNR”) is a
                          17          Minnesota corporation operating from an address of 3300 Fernbrook Lane North,
                          18          Suite 225, Plymouth, MN 55447, and is a “Debt Collector” as that term is defined
                          19          by 15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses
                          20          the mails and/or the telephone to collect, or attempt to collect, directly or
                          21          indirectly, defaulted consumer debts that it did not originate. It operates a
                          22          nationwide debt collection business and attempts to collect debts from consumers
                          23          in virtually every state, including consumers in the State of California. Its
                          24          principal, if not sole, business purpose is the collection of defaulted consumer

                          25          debts originated by others, and, in fact was acting as a debt collector as to the

                          26          delinquent consumer debt it attempted to collect from Plaintiff.

                          27      18. This case involves money due or owing or alleged to be due or owing from a

                          28          natural person by reason of a consumer credit transaction. As such, this action



                                  COMPLAINT FOR DAMAGES                                              Page 5 of 14
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 6 of 14


                              1        arises out of a “consumer debt” and “consumer credit” as those terms are
                              2        defined by Cal. Civ. Code § 1788.2(f).
                              3   19. Plaintiff is informed and believes, and thereon allege that at all times herein
                              4        mentioned Named Defendants were agents, officers, directors, managing
                              5        agents, employee and/or joint venturer of each of their co-defendants and, in
                              6        doing the things hereafter mentioned, each was acting in the scope of his
                              7        authority as such agent, officer, director, managing agent, employee, and/or
                              8        joint venturer, and with the permission, knowledge, ratification, and consent of
                              9        their co-defendants, and each of them. Any reference hereafter to “Defendants”
                          10           without further qualification is meant by Plaintiff to refer to each Defendant,
                          11           and all of them, named above.
                          12                                    FACTUAL ALLEGATIONS
THE CARDOZA LAW CORPORATION




                          13      20. Plaintiff is an individual residing in the County of San Francisco in the State of
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           California.
                          15      21. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                          16           Defendants conducted and continue to conduct business in the State of
                          17           California.
                          18      22. Defendant Hertz’s business consists largely of the collection of debts from
                          19           consumers to whom it rents vehicles.
                          20      23. Defendant JNR’s business consists solely of the collection of delinquent
                          21           consumer debts.
                          22      24. On September 4, 2019, Plaintiff booked a rental car with Defendant Hertz for the
                          23           dates 10/25/2019 through 10/27/2019.
                          24      25. On September 4, 2019, Plaintiff pre-paid, in full, $138.27 for this rental to

                          25           Defendant Hertz.

                          26      26. On October 23, 2019, Plaintiff changed her reservation so that the dates of the

                          27           rental from Defendant Hertz were from 10/26/2019 through 10/27/2019. This

                          28           changed the total due to Defendant Hertz to $77.92.



                                  COMPLAINT FOR DAMAGES                                              Page 6 of 14
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 7 of 14


                              1   27. On October 23, 2019, Plaintiff received an e-mail from Defendant Hertz stating
                              2       that she would receive a refund of $60.35.
                              3   28. On October 24, 2019, Plaintiff again changed her reservation so that the dates of
                              4       the rental from Defendant Hertz were from 10/25/2019 through 10/27/2019 – the
                              5       same as her original reservation.
                              6   29. On October 24, 2019, Plaintiff received an e-mail from Defendant Hertz stating
                              7       that she had previously paid $77.82 (not $138.27), and that her card would be
                              8       charged $82.63.
                              9   30. Plaintiff’s card was not charged $82.63, but rather her card was charged $22.68
                          10          on 10/26/2019, and $38.14 on 10/27/2019 by Defendant Hertz.
                          11      31. As of 10/27/2019, Plaintiff had paid a total of $199.09 to Defendant Hertz for a
                          12          rental that was supposed to cost $138.27.
THE CARDOZA LAW CORPORATION




                          13      32. As of 10/27/2019, Plaintiff had not received her refund of $60.35 from Defendant
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          Hertz.
                          15      33. In November 2019, Plaintiff contacted Defendant Hertz to notify them that she
                          16          had not received her refund of $60.35.
                          17      34. On November 15, 2019, Plaintiff received an e-mail from Defendant Hertz
                          18          confirming that Defendant Hertz had never issued the $60.35 credit to Plaintiff,
                          19          and that it would process the refund immediately.
                          20      35. On November 18, 2019, Plaintiff received a credit from Defendant Hertz in the
                          21          amount of $60.35.
                          22      36. On November 22, 2019, Plaintiff received a second credit from Defendant Hertz
                          23          in the amount of $60.35.
                          24      37. On December 6, 2019, Plaintiff received a letter from Defendant Hertz stating

                          25          that Plaintiff owed them $60.35 because she had only paid $77.92 for the rental

                          26          that was supposed to cost $138.27.

                          27               a. The only reason Plaintiff owed the $60.35 as of the December 6, 2019,

                          28                   letter was because Defendant refunded Plaintiff $60.35 twice, instead of



                                  COMPLAINT FOR DAMAGES                                            Page 7 of 14
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 8 of 14


                              1                once.
                              2   38. On December 12, 2019, Defendant Hertz re-billed Plaintiff for $60.35 – which
                              3       properly paid back Defendant Hertz for its double refund of $60.35, and should
                              4       have left Plaintiff’s “account” with Defendant Hertz at a $0 balance.
                              5   39. As of December 12, 2019, Plaintiff had paid Defendant Hertz $138.34 for the
                              6       10/25/2019 through 10/27/2019 car rental, which cost $138.27.
                              7   40. On January 14, 2019, in response to Defendants dunning letter of December 6th,
                              8       Plaintiff emailed Defendant Hertz informing them of their incorrect attempts to
                              9       collect $60.35 from her when she did not owe it.
                          10      41. On February 29, 2020, Defendant Hertz sent Plaintiff a letter stating “we
                          11          previously requested full payment on your account, which remains unpaid,” and
                          12          demanded that Plaintiff pay $60.35 again.
THE CARDOZA LAW CORPORATION




                          13      42. Plaintiff checked her records again and confirmed that she did not owe any money
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          to Hertz because she had paid them $138.74 for the rental from 10/25/2019-
                          15          10/27/2019.
                          16      43. On March 9, 2020, Plaintiff received a letter from Defendant Hertz stating that it
                          17          had cancelled all of her rental and authorized operator privileges and any
                          18          memberships she had with them due to her “failure to pay the outstanding charges
                          19          owed by you to Hertz.”
                          20      44. On March 16, 2020, Plaintiff received a letter from Defendant JNR demanding
                          21          payment of $60.35 to Defendant Hertz, stating that the account had been listed
                          22          with Defendant JNR for collections.
                          23      45. As of the filing of this complaint, Hertz and JNR are still attempting to collect
                          24          $60.35 from Plaintiff.

                          25                                      ACTUAL DAMAGES

                          26      46. Plaintiff has suffered actual damages as a result of these illegal collection and

                          27          intimidation tactics by this Defendant in the form of, pecuniary loss, invasion of

                          28          privacy, personal embarrassment, loss of personal reputation, loss of productive



                                  COMPLAINT FOR DAMAGES                                             Page 8 of 14
                                          Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 9 of 14


                              1       time, nausea, and feelings of fear, anxiety, hopelessness, anger, persecution,
                              2       emotional distress, frustration, upset, humiliation, and embarrassment, amongst
                              3       other negative emotions.
                              4                      CAUSES OF ACTION CLAIMED BY PLAINTIFF
                              5                                         COUNT I
                              6                        VIOLATION OF § 1692E OF THE FDCPA
                              7                              [AGAINST DEFENDANT JNR]
                              8   47. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              9       as though fully stated herein.
                          10      48. A debt collector violates § 1692e of the FDCPA when it uses any false, deceptive,
                          11          or misleading representation or means in connection with the collection of any
                          12          debt.
THE CARDOZA LAW CORPORATION




                          13      49. A debt collector violates § 1692e(2)(a) of the FDCPA when it falsely represents
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          the character, amount, and/or legal status of a debt in connection with the
                          15          collection of such debt.
                          16      50. Defendant JNR violated § 1692e when it, among other qualifying actions and
                          17          omissions, willfully misrepresented the character, amount, and legal status of the
                          18          debt when it consistently attempted to collect $60.35 from Plaintiff when she did
                          19          not owe the debt.
                          20      51. On September 4, 2019, Plaintiff paid Defendant Hertz $138.27. On October 26,
                          21          2019, Plaintiff paid Defendant Hertz $22.28. On October 27, 2019, Plaintiff paid
                          22          Defendant Hertz $38.14. In total, as of October 27, 2019, Plaintiff paid Defendant
                          23          Hertz $198.69 for a rental that should have cost $138.27.
                          24      52. On November 18, 2019, Defendant Hertz refunded Plaintiff $60.35. On

                          25          November 22, 2019, Defendant refunded Plaintiff $60.35 a second time. On

                          26          December 12, 2019, Defendant Hertz re-billed Plaintiff $60.35. As of December

                          27          12, 2019, Plaintiff paid Defendant Hertz $138.34 for a rental that should have cost

                          28          $138.27.



                                  COMPLAINT FOR DAMAGES                                             Page 9 of 14
                                         Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 10 of 14


                              1                                        COUNT II
                              2                        VIOLATION OF § 1692F OF THE FDCPA
                              3                              [AGAINST DEFENDANT JNR]
                              4   53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              5       as though fully stated herein.
                              6   54. A debt collector violates § 1692f of the FDCPA when it uses unfair or
                              7       unconscionable means to collect or attempt to collect any debt.
                              8   55. A debt collector violates § 1692f(1) of the FDCPA when it collects or attempts to
                              9       collect any amount unless such amount is authorized by agreement or permitted
                          10          by law.
                          11      56. Defendant violated § 1692f when it, among other qualifying actions and
                          12          omissions, willfully and without justification, attempted to collect an additional
THE CARDOZA LAW CORPORATION




                          13          $60.35 from Plaintiff, which amount was not authorized by agreement or
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          permitted by law.
                          15      57. On September 4, 2019, Plaintiff paid Defendant Hertz $138.27. On October 26,
                          16          2019, Plaintiff paid Defendant Hertz $22.28. On October 27, 2019, Plaintiff paid
                          17          Defendant Hertz $38.14. In total, as of October 27, 2019, Plaintiff paid Defendant
                          18          Hertz $198.69 for a rental that should have cost $138.27.
                          19      58. On November 18, 2019, Defendant Hertz refunded Plaintiff $60.35. On
                          20          November 22, 2019, Defendant refunded Plaintiff $60.35 a second time. On
                          21          December 12, 2019, Defendant Hertz re-billed Plaintiff $60.35. As of December
                          22          12, 2019, Plaintiff paid Defendant Hertz $138.34 for a rental that should have cost
                          23          $138.27.
                          24                                           COUNT III

                          25                          VIOLATION OF § 1788.17 OF THE RFDCPA

                          26                                 [AGAINST ALL DEFENDANTS]

                          27      59. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                          28          as though fully stated herein.



                                  COMPLAINT FOR DAMAGES                                             Page 10 of 14
                                         Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 11 of 14


                              1   60. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with
                              2       the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                              3   61. Defendant JNR violated § 1788.17 of the RFDCPA when it willfully engaged
                              4       in conduct, the natural consequence of which is the violation of 15 U.S.C. §
                              5       1692e and § 1692f.
                              6   62. Defendant Hertz violated §1788.17 of the RFDCPA when it willfully engaged
                              7       in conduct, the natural consequence of which is the violation of 1692e and §
                              8       1692f as follows:
                              9           a. A debt collector violates § 1692e(2)(a) of the FDCPA when it falsely
                          10                  represents the character, amount, and/or legal status of a debt in
                          11                  connection with the collection of such debt.
                          12                     i. Defendant Hertz violated § 1692e when it, among other qualifying
THE CARDOZA LAW CORPORATION




                          13                        actions and omissions, willfully misrepresented the character,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                        amount, and legal status of the debt when it consistently attempted
                          15                        to collect $60.35 from Plaintiff when she did not owe the debt.
                          16                    ii. On September 4, 2019, Plaintiff paid Defendant Hertz $138.27. On
                          17                        October 26, 2019, Plaintiff paid Defendant Hertz $22.28. On
                          18                        October 27, 2019, Plaintiff paid Defendant Hertz $38.14. In total,
                          19                        as of October 27, 2019, Plaintiff paid Defendant Hertz $198.69 for
                          20                        a rental that should have cost $138.27.
                          21                    iii. On November 18, 2019, Defendant Hertz refunded Plaintiff
                          22                        $60.35. On November 22, 2019, Defendant refunded Plaintiff
                          23                        $60.35 a second time. On December 12, 2019, Defendant Hertz re-
                          24                        billed Plaintiff $60.35. As of December 12, 2019, Plaintiff paid

                          25                        Defendant Hertz $138.34 for a rental that should have cost

                          26                        $138.27.

                          27              b. A debt collector violates § 1692f(1) of the FDCPA when it collects or

                          28                  attempts to collect any amount unless such amount is authorized by



                                  COMPLAINT FOR DAMAGES                                           Page 11 of 14
                                         Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 12 of 14


                              1                agreement or permitted by law.
                              2                   i. Defendant Hertz violated § 1692f when it, among other qualifying
                              3                      actions and omissions, willfully and without justification,
                              4                      attempted to collect an additional $60.35 from Plaintiff, which
                              5                      amount was not authorized by agreement or permitted by law.
                              6                  ii. On September 4, 2019, Plaintiff paid Defendant Hertz $138.27. On
                              7                      October 26, 2019, Plaintiff paid Defendant Hertz $22.28. On
                              8                      October 27, 2019, Plaintiff paid Defendant Hertz $38.14. In total,
                              9                      as of October 27, 2019, Plaintiff paid Defendant Hertz $198.69 for
                          10                         a rental that should have cost $138.27.
                          11                     iii. On November 18, 2019, Defendant Hertz refunded Plaintiff
                          12                         $60.35. On November 22, 2019, Defendant refunded Plaintiff
THE CARDOZA LAW CORPORATION




                          13                         $60.35 a second time. On December 12, 2019, Defendant Hertz re-
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                         billed Plaintiff $60.35. As of December 12, 2019, Plaintiff paid
                          15                         Defendant Hertz $138.34 for a rental that should have cost
                          16                         $138.27.
                          17                                           COUNT IV
                          18                         VIOLATION OF § 1812.700 OF THE RFDCPA
                          19                                 [AGAINST ALL DEFENDANTS]
                          20      63. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          21          as though fully stated herein.
                          22      64. A defendant violates § 1812.700 of the RFDCPA when it fails to provide the
                          23          notice contained in this section to an alleged debtor along with the first written
                          24          notice initially addressed to a California address of the alleged debtor in

                          25          connection with collecting the debt by a third-party debt collector.

                          26      65. Although Plaintiff received an initial written notice from Defendant Hertz

                          27          addressed to her California address in connection with collecting the debt that

                          28          is the subject of this Complaint, it contained no such required notice.



                                  COMPLAINT FOR DAMAGES                                            Page 12 of 14
                                           Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 13 of 14


                              1   66. Although Plaintiff received an initial written notice from Defendant JNR
                              2          addressed to her California address in connection with collecting the debt that
                              3          is the subject of this Complaint, it contained no such required notice.
                              4                                     PRAYER FOR RELIEF
                              5   WHEREFORE, Plaintiff prays that judgment be entered against each Defendant
                              6   for:
                              7              a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)
                              8                  and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA), against each
                              9                  Defendant and for Plaintiff, and,
                          10                 b) Award of statutory damages in the amount of $1000.00 pursuant to 15
                          11                     U.S.C. § 1692k(a)(1) (FDCPA) against each Defendant and for Plaintiff,
                          12                     and,
THE CARDOZA LAW CORPORATION




                          13                 c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                     Civ. Code § 1788.30 (RFDCPA) against each Defendant and for Plaintiff,
                          15                     and,
                          16                 d) Award of costs of litigation and reasonable attorney’s fees pursuant to 15
                          17                     U.S.C. § 1692k(a)(1) (FDCPA) and pursuant to Cal. Civ. Code § 1788.30
                          18                     (RFDCPA), against each Defendant and for Plaintiff, and,
                          19                 e) Award to Plaintiff of such other and further relief as may be just and
                          20                     proper.
                          21                               CERTIFICATION OF INTERESTED PARTIES
                          22              Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other
                          23              than the named parties, there is no such interest to report.

                          24                                                              BY: /S/ LAUREN B. VEGGIAN

                          25                                                                   LAUREN B. VEGGIAN, ESQ.

                          26

                          27

                          28



                                  COMPLAINT FOR DAMAGES                                                  Page 13 of 14
                                         Case 4:20-cv-02730-JSW Document 1 Filed 04/20/20 Page 14 of 14


                              1                            TRIAL BY JURY IS DEMANDED.
                              2   67. Pursuant to the seventh amendment to the Constitution of the United States of
                              3       America, Plaintiff is entitled to, and demands, a trial by jury.
                              4

                              5                                          THE CARDOZA LAW CORPORATION
                              6   DATED: April 20, 2020                  BY: /S/ LAUREN B. VEGGIAN
                                                                         MICHAEL F. CARDOZA, ESQ.
                              7
                                                                         LAUREN B. VEGGIAN, ESQ.
                              8                                          ATTORNEYS FOR PLAINTIFF,
                                                                         ERICA WASHINGTON
                              9

                          10

                          11

                          12
THE CARDOZA LAW CORPORATION




                          13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28



                                  COMPLAINT FOR DAMAGES                                             Page 14 of 14
